Citation Nr: 0516841	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  05-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by symptoms of 
nightmares, sleeplessness, exaggerated startle response, 
hypervigilance, and depression, with a Global Assessment of 
Functioning (GAF) score of 65.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, has not 
been demonstrated by the clinical evidence.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 2004 rating decision and a 
March 2005 statement of the case (SOC) that discussed the 
pertinent evidence and the laws and regulations related to 
the claim on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.

In addition, in a September 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence. 
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service-connected condition had 
gotten worse.

As it pertained to respective responsibilities, the veteran 
was told to provide specific contact information if he wanted 
VA to obtain any additional private medical records in 
support of his claim.  The veteran was further informed that 
he could submit any additional information or evidence to VA, 
preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in December 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in September 2004.  Thereafter, the RO provided complete VCAA 
notice to the veteran in September 2004, before the December 
2004 rating decision was issued.  The VCAA notice afforded 
the veteran, then, is in accordance with the requirements of 
Pelegrini, supra.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In an August 1998 rating decision, the RO granted service 
connection for PTSD and assigned a noncompensable rating, 
effective from July 1998.

In a September 2004, the veteran filed a claim for an 
increased rating for PTSD.  He related that he had extreme 
trouble falling asleep and maintaining a good night sleep.  
He often awoke shaking and nervous from nightmares about his 
military experiences.  In December 2004, the RO granted an 
increased rating to 30 percent for the service-connected 
PTSD, effective from September 2004.

In December 2004, the veteran underwent VA PTSD examination.  
He was 79 years old and widowed.  The veteran was in the 
Battle of the Bulge.  He talked about getting a bullet wound 
to his leg, and he also broke his humerus.  He was in action 
in Holland and German.  The veteran said that he was blown 
out of his vehicle at one point.  He saw a person's head 
blown off.

The veteran reported no personality stressors.  He had no 
previous psychiatric treatment.  He reported sporadic 
nightmares and bad dreams, hypervigilance, easily startled 
reflex, poor sleep, and depression.  The symptoms seemed mild 
to moderate in nature.  He had them for many years.  The 
veteran's previous employment history consisted of owning his 
own paper box plant.  He was generally able to do the job.  
The veteran had a college degree.  His first marriage ended 
in divorce, and his second wife passed away a few years ago.  
The veteran had two children, with whom his relationship was 
good.  He kept in touch with friends and relatives.

On examination, the veteran was dressed casually.  He was 
cooperative.  His mood was neutral, and his affect was 
appropriate.  His speech was normal.  There were no 
perceptual problems.  Thought process and thought content 
were normal.  There was no suicidal or homicidal ideation.  
The veteran was oriented to person, place, and time.  Insight 
and judgment were fair.  Impulse control was fair.

The veteran denied any recent stressful life events.  He 
spent his time reading or building model airplanes.  He spent 
time with his nephew and sister-in-law.  He had several 
friends he socialized with, including a lady friend.  The 
examiner noted that the veteran had been able to work, and he 
had a supportive social network.

The diagnosis was PTSD.  The veteran's GAF score was 65.  The 
examiner indicated he had mild-to-moderate symptoms.  He also 
noted that the veteran's psychiatric problems did not prevent 
him from getting employment.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  He stated that he 
currently did not and never had received treatment for his 
PTSD.  He had been to a psychiatrist but never felt they 
offered the kind of help he needed.  He last spoke to a 
psychiatrist two years ago at the VA hospital.  It was at 
that time he was diagnosed with PTSD.  He took no medication 
for his PTSD.  He was encouraged to take anti-depressants and 
sleeping pills, but chose not to.  Socially, the veteran 
indicated he participated in a harmonica club that met about 
once per month.  He also played bridge close to where he 
lived.

The veteran complained of trouble sleeping.  He felt fine for 
a long time, but his wife died in 2000.  He was also affected 
by 9/11 and the current war.  When he finally fell asleep, he 
perspired profusely.  It took him back to being on the 
battlefield during the war.  He was on the battlefield for 
five months and was blown out of a vehicle.  The veteran 
indicated he had nightmares about twice per month.  He 
experienced panic attacks approximately two or three times 
per month.

The veteran indicated that, while he knew they would upset 
him, he sought out movies related to the war because it 
accurately recounted his experiences.  Afterwards, he would 
be upset for up to two weeks.  To feel better, he let time 
pass and involved himself with other things.  The veteran 
reported crying spells that happened not all that often, but 
often enough. With increased frequency, he had trouble 
remembering things, such as people's names.  He found that 
more often, he had to write down driving directions.  He got 
anxious driving in an unfamiliar area.

The veteran indicated he was much less willing to go out on 
an adventure than previously.  He sought the safety and 
sanctity of his home.  He did not get involved socially as 
much as he could.  He had a tendency to stay with familiar 
social groups.  The veteran had an increased feeling of 
insecurity.


III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2004).

A 30 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.



IV.  Discussion

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 30 percent is not 
warranted for the veteran's service-connected PTSD.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 30 percent evaluation under DC 9411, the symptoms 
enumerated under DC 9411 warranting a 50 percent evaluation 
are not demonstrated.  The Board is aware of the veteran's 
valorous service in World War II, which included being 
wounded in battle.  Our ratings, however, must be based upon 
the applicable criteria as they relate to the findings on 
medical evaluation.

As noted above, a 50 percent rating for PTSD is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity.  The Board notes that the 
veteran is currently retired.  He previously owned his own 
business and ran it without interference from his PTSD.  
Presently, the December 2004 VA examiner stated that the 
veteran's psychiatric problems did not prevent him from 
getting employment.  Indeed, the veteran has not contended 
that he was not working because his service-connected 
disability interfered.

With respect to the specifically enumerated symptomatology 
contemplated for a 50 percent evaluation under DC 9411, the 
veteran's medical records do not show that he demonstrated a 
flattened affect.  In December 2004, his affect was described 
as appropriate.  At that time, his speech was described as 
normal, not circumstantial, circumlocutory, or stereotyped.  
During his May 2005 hearing, the veteran reported 
experiencing panic attacks two to three times per month, not 
amounting to more than once per week.  The veteran did not 
demonstrate or describe any difficulty understanding complex 
commands.  He described some mild memory loss, such as 
forgetting names and needing to increasingly write down 
driving directions.  However, he showed no serious impairment 
of short- or long-term memory.  His judgment and insight were 
described as fair, not impaired.  The veteran's thought 
process and thought content were normal, not impaired.  His 
mood was described as neutral, not exhibiting disturbances.  
Finally, it has not been shown that the veteran's PTSD has 
resulted in difficulty establishing and maintaining effective 
work and social relationships.  While the veteran indicated 
that he was less likely to enter unfamiliar social 
situations, he also stated that he regularly participated in 
activities such as a harmonic club and bridge games.  He also 
indicated that he spent time with his nephew and sister-in-
law.  He reported that his relationship with his two children 
was good, and he kept in touch with friends and relatives.  
He had several friends with whom he socialized, and he told 
the VA examiner that he had a lady friend.

The medical evidence indicates that the veteran's primary 
symptomatology includes sporadic nightmares, sleeplessness, 
depression, increased startle response, and hypervigilance.  
He was assigned a GAF score of 65.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DSM-IV).  A GAF score of 61-70 denotes some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores have been recognized 
by the Court of Appeals for Veterans Claims as an indicator 
of mental health on a hypothetical continuum of mental 
health-illness.  Carpenter, supra.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.  The description of the symptomatology 
for a GAF score of 65 closely approximates the veteran's 
demonstrated characteristics.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
30 percent evaluation and not the criteria for a 50 percent 
evaluation.  However, the record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 50, 70, or 100 percent evaluation.  Even though the 
Board has determined that a 30 percent rating is warranted in 
this case, there is not a question as to whether the 50 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 50 percent rating 
under the current regulations.  See 38 C.F.R. § 4.130, DC 
9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 30 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 30 percent rating under DC 9411, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the symptoms necessary to support a 50, 70, or 100 
percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 30 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


